Case 1:18-cv-00436-MSM-PAS Document 42 Filed 02/05/20 Page 1 of 2 PageID #: 368




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


  LEMUEL O. TAYLOR, pro se,
      Plaintiff

  v.                                                            C.A.: 1:18-cv-00436-MSM-PAS

  WALTER DUFFY; et al.,
      Defendants


                                OBJECTION TO
                PLAINTIFF'S MOTION FOR LEAVE TO AMEND (ECF 39)

        NOW COME, the Defendants, pursuant to the Federal Rules of Civil Procedure and the

 Local Rules of the United States District Court, District of Rhode Island, and hereby object to

 Plaintiff, Lemuel Taylor’s, (hereinafter, the “Plaintiff”) Motion to Amend Complaint (ECF 39) on

 grounds the proposed amendment, or portions thereof, render the same futile. Broadly, the

 Proposed Second Amended Complaint is over pled, asserting a number of claims for which there

 are no factual allegations to support and naming a number of parties for which there are no

 substantive allegations asserted. Relative to those Defendants for which facts have been alleged,

 the Proposed Second Amended Complaint fails to state a claim upon which relief may be granted.

 Defendants respectfully rely on their accompanying memorandum in support.

        WHEREFORE, Defendants respectfully request an Order of this Honorable Court

 denying Plaintiff’s Motion to Amend (ECF 39).




                                                 1
Case 1:18-cv-00436-MSM-PAS Document 42 Filed 02/05/20 Page 2 of 2 PageID #: 369




                                             Respectfully Submitted,

                                             RIDOC Defendants
                                             by their attorney,

                                             PETER F. NERONHA
                                             ATTORNEY GENERAL

                                             /s/ Matthew I. Shaw
                                             /s/ Justin J. Sullivan
                                             Matthew I. Shaw (#7325)
                                             Special Assistant Attorney General
                                             Justin J. Sullivan, Esq. (#9770)
                                             Special Assistant Attorney General
                                             Rhode Island Office of the Attorney General
                                             150 S. Main St., Providence, RI 02903
                                             Tel: (401) 274-4400 | Ext. 2226 / 2007
                                             mshaw@riag.ri.gov
                                             jjsullivan@riag.ri.gov

 Dated: December 24, 2019

                                CERTIFICATE OF SERVICE

        I hereby certify that on Tuesday, December 24, 2019 I filed the within document via the
 ECF filing system and that a copy is available for viewing and downloading.


                                                     /s/ Taylor Poirier




                                                2
